Title: From Thomas Jefferson to John Vaughan, 27 August 1823
From: Jefferson, Thomas
To: Vaughan, John


                        Dear Sir.
                        
                            Monticello
                            Aug. 27. 23.
                        
                    In May or June 1821. you were so kind as to remit for me in mr Girards bills 200.D. to Dodge of Marseilles and 100.D. to Debures libraries of Paris. the former has credited me the 200.D. as recieved Sep. 21. 21. the Debures wrote me Aug. 24. 21. that they had not yet recieved the 100.D. remitted them. I have no doubt they recieved it soon after the date of their letter; but they have never acknoleged it nor answered a letter I wrote them on the subject June 13. 22. the remittance would leave in their hands a balance due me worth looking after, which I am now about to do. the only element I want of substantiating my reclamation is to know from you on what bankers in Paris mr Girard’s bill was drawn, that I may refer my friend in Paris to them for proof of the payment to Debures if denied. this information as early as your convenience will admit will oblige me. affectionately and respectfully yours
                        Th: Jefferson
                    [note in another hand, not TJ’s]:2d July 1821Girard’s D/t 2 June 60  m. Jas Laffitte & Co530 ƒr send to Debures freres—Stating the Delay to have arisen from want of oppy1060. to Joshua Dodge MarsellesChanged by Lafitte to Girard on 23 Sep. 1821 pr a/c Dated Dec 31: 1821.—